Exhibit 10.1

 

RETIREMENT AGREEMENT AND GENERAL RELEASE

 

This Retirement Agreement and General Release (the “Agreement”) is made and
entered into of the 21st day of December, 2016, by Daryl R. Tressler, a resident
of the state of Indiana (“Tressler”) and MainSource Financial Group, Inc., a
bank holding company incorporated under the laws of the state of Indiana (the
“Company”).  Tressler and Company are, jointly, the “Parties.”

 

WHEREAS, Tressler is an at-will employee of the Company in an executive capacity
and currently holds the following offices and positions:

 

MainSource Financial Group, Inc.

 

Executive Vice President and Chief Banking Officer

 

 

 

MainSource Bank

 

Director, President and Chief Executive Officer

 

 

 

MainSource Insurance, LLC

 

Director

 

 

 

MainSource Title, LLC

 

Director

 

 

 

MSB Realty, Inc.

 

Director, President and Chief Executive Officer

 

WHEREAS, Tressler has decided to retire from his positions with the Company and
his employment with the Company will terminate on December 31, 2016 (the
“Separation Date”); and

 

WHEREAS, Tressler and the Company mutually desire to settle in full any and all
claims that they may have including, but not limited to, all claims that
Tressler asserted or could have asserted or which could have been raised prior
to the date Tressler executes this Agreement.

 

NOW, THEREFORE, in exchange for and in consideration of the mutual covenants and
promises set forth in this Agreement, the Parties agree as follows:

 

1.                                      Settlement Payment and Benefits. 
Subject to the terms and conditions set forth herein, and in full, final and
complete settlement of all claims between the Parties, following the execution
and delivery of this Agreement by Tressler to the Company:

 

(a)                                 The Company shall continue to pay Tressler’s
salary through the Separation Date at Tressler’s rate of pay in effect as of the
Separation Date less all required withholding deductions, payable in accordance
with the Company’s regular payroll schedule (the “Salary Continuation”);

 

(b)                                 In accordance with action taken by the
Company’s Executive Compensation Committee (the “Committee”), the outstanding
options to purchase shares of the Company’s common stock previously granted to
Tressler under the Company’s 2003 Stock Option Plan or

 

1

--------------------------------------------------------------------------------


 

2007 Stock Incentive Plan (collectively, the “Options”) shall (i) cease to
further vest as of the Effective Date and (ii) be exercisable through the
scheduled expiration date of such Option (the “Option Benefit”).  Within thirty
(30) days of the Effective Date, the Company and Tressler shall take action to
amend Tressler’s existing option agreements in accordance with these terms;
provided, however, that such options may convert from incentive stock options to
non-qualified stock options, taxable at ordinary income tax rates at the time of
exercise.

 

(c)                                  In accordance with action taken by the
Committee, the outstanding restricted stock previously granted to Tressler under
the Company’s 2007 Stock Incentive Plan shall (i) vest, with respect to the
3,404 shares of restricted stock granted to Tressler on February 4, 2014 and
(ii) be forfeited, with respect to the 1,916 shares of restricted stock granted
to Tressler on March 16, 2015 and 1,804 shares of restricted stock granted to
Tressler on March 4, 2016 (the “Restricted Stock Benefit”).  Within thirty (30)
days of the Effective Date, the Company and Tressler shall take action to amend
Tressler’s existing restricted stock agreements in accordance with these terms.

 

(d)                                 All outstanding performance share units
previously granted to Tressler under the Company’s 2015 Stock Incentive Plan
shall be forfeited.

 

(e)                                  In accordance with action taken by the
Committee, the Company shall pay to Tressler the portion of Tressler’s short
term incentive compensation granted on March 4, 2016 pursuant to the Company’s
Short-Term Incentive Plan (the “STIP”) which remains unpaid as of the Separation
Date.  Additionally, to the extent the Committee grants cash compensation awards
to the Company’s executives in 2017 for services performed during 2016 pursuant
to the STIP, Tressler shall be entitled to the first installment of such award,
regardless of whether he is employed on the date of payment.  Such payments
pursuant to the STIP are the “STIP Benefits”.  Tressler shall forfeit the second
installment of such award to be paid in 2018.  All payments of the STIP Benefits
to Tressler shall remain subject to the clawback provisions of Section 3.7 of
the STIP for the period of time set forth in the STIP.

 

The Salary Continuation, Option Benefit, Restricted Stock Benefit and STIP
Benefits are in excess of the payments and benefits to which Tressler is
entitled to receive in connection with his employment with the Company and the
termination thereof, the sufficiency of which is hereby acknowledged.

 

2.                                      Additional Consideration:

 

(a)                                 PTO: Tressler acknowledges and represents
that he has no accrued unused PTO days through the Separation Date, and
therefore Tressler shall receive no payment for accrued unused PTO days.

 

(b)                                 Expenses: Tressler further acknowledges that
as of the Separation Date, Tressler has submitted and has been reimbursed for
all claims for expense reimbursement incurred prior to the Separation Date.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Automobile.  Within thirty (30) days of the
Separation Date, the Company shall assign to Tressler title, free and clear, to
the company automobile currently assigned to Tressler.  The fair market value of
the automobile shall be taxable income to Tressler, and Tressler shall be
responsible for and pay all applicable taxes, fees and other expenses relating
to such transfer.

 

(d)                                 No other payments. Tressler acknowledges and
represents that he is not entitled to receive any payment from the Company other
than as provided in this Agreement and that, upon receipt of the payments and
benefits set forth in Sections 2 and 3, Tressler will have received all
compensation of any kind, including without limitation wages, bonuses,
commissions, and incentive pay, due him for his work for the Company.

 

3.                                      Release. 
(a)                              Tressler, for himself and his representatives,
agents, successors and assigns, hereby releases and forever discharges the
Company and its affiliates, their past, present and future parents, successors,
affiliates, subsidiaries and assigns, and their respective officers, directors,
trustees, principals, partners, employees, shareholders, owners, agents,
attorneys, accountants, advisors, managers, representatives, consultants and
assigns, from any and all potential claims, demands, damages, rights, duties,
debts, obligations, liabilities, actions or petitions of any nature or kind,
whether known or unknown, foreseen or unforeseen, contingent or actual,
liquidated or unliquidated, which relate to Tressler’s employment and its
termination.

 

The foregoing release of claims includes, but is not limited to, the following:
(a) any and all claims of age discrimination under the ADEA (including, but not
limited to, the Older Workers Benefit Protection Act), (b) any and all claims
under any state statutory or decisional law pertaining to termination of
employment, wrongful discharge, wage and hour, discrimination, retaliation,
infliction of emotional distress, breach of contract, breach of public policy,
misrepresentation or defamation, (c) any and all claims under the Indiana Civil
Rights Act, the Indiana Wage Payment Statute, the Indiana Wage Claims Statute,
the Civil Rights Act of 1866, Title VII of the Civil Rights Act of 1964, the
Federal Rehabilitation Act of 1973, the Family and Medical Leave Act, the
Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act,
the Americans With Disabilities Act and any other federal, state or local
statute, law, rule, regulation, ordinance, common law or other legal
requirement, (d) any and all claims that Tressler has or may have relating to
his employment by the Company and any and all matters, transactions and things
occurring prior to the Effective Date, and (e) any and all other tort or
contract claims and other theories of recovery (collectively, the “Releases”). 
The foregoing Releases by Tressler do not apply to Tressler’s right to enforce
this Agreement against the Company.  The parties expressly understand and agree
that the Releases contained in this Agreement are to be construed as broadly as
all applicable laws allow.

 

Tressler has been advised by the Company that this Agreement does not prohibit
Tressler from filing an administrative charge against the Company with the
United States Equal Employment Opportunity Commission (“EEOC”) relating to his
employment with the Company; provided, however, Tressler waives and releases, to
the fullest extent permitted by law, any and all entitlement to any form of
personal relief arising from such charge or any legal action relating to such
charge.  Should the EEOC, any other administrative agency or other person bring
a complaint, charge or legal action on Tressler’s behalf against the Company
based on any acts, events or omissions occurring on or before the date Tressler
signs this Agreement,

 

3

--------------------------------------------------------------------------------


 

Tressler hereby waives any rights to, and will not accept, any remedy whatsoever
obtained through the efforts of such agency or person.

 

(b)                                 The Company, for itself and its affiliates,
their past, present and further parents, successors, affiliates, subsidiaries
and assigns, and their respective officers, directors, trustees, principals,
partners, employees, shareholders, owners, agents, attorneys, accountants,
advisors, managers, representatives, consultants and assigns, hereby releases
and forever discharges Tressler and his representatives, agents, successors and
assigns, from any and all potential claims, demands, damages, rights, duties,
debts, obligations, liabilities, actions or petitions of any nature or kind,
whether known or unknown, foreseen or unforeseen, contingent or actual,
liquidated or unliquidated, which relate to Tressler’s employment and its
termination.

 

4.                                      Consideration and Revocation Periods. 
Tressler is advised to seek legal advice from an attorney of his own choosing
before signing this Agreement. Tressler acknowledges that he has twenty-one (21)
days to consider the Releases contained in Paragraph 3 of this Agreement and can
take as much or as little of the twenty-one (21) day period to do so.  Tressler
also acknowledges that he has seven (7) calendar days from the date he signs
this Agreement to revoke the Releases (the “Revocation Period”) and that this
Agreement shall not become effective or enforceable until after the Revocation
Period expires.  Tressler expressly understands that no compensation shall be
paid if he timely revokes this Agreement.  This Agreement shall become effective
on the day following the expiration of the Revocation Period (the “Effective
Date”).  If Tressler chooses to revoke this Agreement, then he must do so in
writing and by hand-delivering the revocation letter by close of business on the
last day of the revocation period to:

 

Karen Woods

MainSource Financial Group, Inc.

2105 N. State Road 3 Bypass

Greensburg, Indiana 47240

 

5.                                      Resignation from Boards and Offices. 
Effective as of the Effective Date, Tressler shall be deemed to have tendered
his resignation (i) from the Board of Directors of MainSource Bank (the “Bank”),
and (ii) from all offices of the Company, the Bank, and any of their affiliated
entities.

 

6.                                      Indemnification.  Tressler shall
continue to be entitled to indemnification, advancement of expenses and
reimbursement to the extent permitted to him under the Company’s Articles of
Incorporation and By-Laws.

 

7.                                      Acknowledgment.  Tressler represents and
certifies that he has carefully read and fully understands all the provisions of
this Agreement, including the Releases, has had ample and adequate opportunity
to thoroughly discuss all aspects of the Releases with legal counsel of his
choosing, and is voluntarily entering into this Agreement and that no
representations have been made other than those set forth explicitly herein. 
Tressler acknowledges and agrees that he has not been represented by or advised
in any respect by the Company’s legal counsel concerning this Agreement. 
Further, Tressler understands and agrees that this Agreement shall have no

 

4

--------------------------------------------------------------------------------


 

force or effect unless signed by him and not revoked prior to the expiration of
the Revocation Period.

 

8.                                      Non-Assignability.  This Agreement shall
be binding upon and inure to the benefit of the heirs, executors,
administrators, representatives, successors, and assigns of the Company and
Tressler; provided, however, that Tressler may not assign this Agreement without
the express written consent of the Company, but the Company may assign this
Agreement without Tressler’s prior written consent.

 

9.                                      No Corporate Compliance Issues. 
Tressler affirms that he is unaware of any undisclosed or unresolved corporate
compliance issues arising under any federal, state, or local law or regulation. 
Tressler further affirms that he has not and will not alter, amend, destroy,
remove, and/or improperly limit access by the Company to any of the Company’s
property including, but not limited, to the Company’s records, databases,
documents, and/or electronically-stored data.

 

10.                               Governing Law and Forum Selection.  This
Agreement shall be governed by and construed (both as to validity and
performance) and enforced in accordance with the laws of the State of Indiana
without giving effect to the conflicts or choice of law provisions thereof.  Any
action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement shall be brought against any of the parties
in the state or federal courts (Southern District of the State of
Indiana, Indianapolis Division) of Indiana.

 

11.                               Attorney’s Fees.  If there is a breach of this
Agreement by a party, the breaching party shall reimburse the non-breaching (or
prevailing) party for its litigation costs and expenses (including, but not
limited to, reasonable attorney’s fees) incurred in enforcing the terms of this
Agreement, as permitted by law.

 

12.                               Counterparts.  This Agreement may be executed
in counterparts each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.

 

13.                               Miscellaneous.  This Agreement may be
modified, only by a written instrument signed by the parties.  This Agreement
shall not amend or affect any written employee benefit plan of the Company, and
Tressler’s benefits, if any, under such plans shall be governed by the terms of
each plan in which Tressler is or was a participant.  No failure or delay by the
Company in exercising any right or remedy under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy preclude any other right or further exercise of any other right or
remedy. The recitals and any defined terms therein are incorporated into and
made a part of this Agreement.

 

14.                               Headings.  The headings used in this Agreement
are for illustrative purposes for the convenience of the Parties only.

 

15.                               Section 409A: This Agreement is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or an exemption thereunder and

 

5

--------------------------------------------------------------------------------


 

shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Tressler on account of non-compliance with Section 409A.

 

* * * * * * *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

DARYL R. TRESSLER

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

 

/s/ Daryl R. Tressler

 

/s/ Archie M. Brown, Jr.

Daryl R. Tressler

 

Printed:

Archie M. Brown, Jr.

 

 

Its:

President and CEO

 

7

--------------------------------------------------------------------------------